NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


CHASE SHARPE, DOC #T86728,               )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-1665
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 24, 2019.

Appeal from the Circuit Court for
Hillsborough County; Samantha L. Ward,
Judge.

Howard L. Dimmig, II, Public Defender,
and Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Nicole Joanne
Martingano and Elba Caridad Martin-
Schomaker (substituted as counsel of
record), Assistant Attorneys General,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.



LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.